t c memo united_states tax_court john h webster petitioner v commissioner of internal revenue respondent docket no filed date john h webster pro_se huong t duong for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax a sec_6651 addition_to_tax of dollar_figure and a sec_6654 addition_to_tax of dollar_figure in his answer respondent adjusted the amount of the sec_6651 addition_to_tax to dollar_figure the issues for decision are whether petitioner is liable for the deficiency determined by respondent whether petitioner is liable for the failure_to_file addition_to_tax under sec_6651 whether petitioner is liable for the failure to pay estimated_tax addition_to_tax under sec_6654 and whether petitioner is liable for the penalty pursuant to sec_6673 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in santa clara california respondent attached a form_4549 income_tax examination changes to the notice_of_deficiency in the form_4549 respondent asserted a sec_6651 addition_to_tax of dollar_figure and a sec_6651 addition_to_tax of dollar_figure these additions to tax were consolidated on the first page of the notice_of_deficiency where respondent asserted a sec_6651 addition_to_tax in the amount of dollar_figure in his answer respondent concedes the sec_6651 addition_to_tax asserted in form_4549 and as a result increased the sec_6651 addition_to_tax initially asserted in form_4549 to the maximum amount of percent of the amount_required_to_be_shown_as_tax on the return in petitioner received dollar_figure from focaltron corporation as nonemployee compensation and dollar_figure from wells fargo bank as interest_income petitioner admits that he did not file a federal_income_tax return for tax_year and did not make any payments for tax_year i motion for summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir as the party who moved for summary_judgment respondent has the burden of showing there is no genuine issue as to any material fact and that he is entitled to judgment as a matter of law 115_tc_523 we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii the deficiency sec_61 defines gross_income as all income from whatever source derived gross_income includes among other things compensation_for services and interest sec_61 petitioner admits that he received the income listed in the notice_of_deficiency however petitioner contends inter alia that all fedral sic income taxes levyed sic against me from to the present should be voided since during this time i have not been a tax filer or tax payer sic as defined in the us tax code nor has any of the moneys i received resulted from interstate commerence sic or otherwise met the definition of taxable gross_income per that tax code to make sure that i have not missed anything i have specifically requested that the irs notify me of any law or code that actually requires me to file or pay federal_income_tax they have not notified me of any such law or code in addition the federal government has in general exempted me from any so called social contract to pay taxes by an agency of that government having violated my rights and thereby that government has failed to uphold its part of that social contract petitioner advanced these and other arguments in filings and at the summary_judgment hearing these arguments are characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we conclude that petitioner is liable for the deficiency determined by respondent iii additions to tax and penalty a sec_6651 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 116_tc_438 petitioner conceded that he did not file a return for and there is no showing that his failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 b sec_6654 sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax the sec_6654 addition_to_tax is mandatory unless the taxpayer comes within one of the limited statutory exceptions spurlock v commissioner tcmemo_2003_ form_4340 certificate of assessments payments and other specified matters form 1099-misc and the stipulation of facts establish that petitioner failed to pay any estimated_tax for petitioner does not qualify for any of the exceptions listed in sec_6654 accordingly we hold that petitioner is liable for the addition_to_tax pursuant to sec_6654 c sec_6673 under sec_6673 this court may require a taxpayer to pay a penalty not to exceed dollar_figure if the taxpayer takes a frivolous position in the proceeding or institutes the proceeding primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner’s protester rhetoric is manifestly frivolous and groundless he has wasted the time and resources of this court on more than one occasion petitioner’s insistence on making protester type arguments after he was warned both in the current proceedings and in prior proceedings before this court indicate sec_3 petitioner was before this court regarding his tax_year advancing similar protester arguments webster v commissioner t c summary opinion we sustained respondent’s determination and warned petitioner that the imposition of a sec_6673 penalty was likely if petitioner returned to this court advancing similar arguments id an unwillingness on the part of petitioner to respect the tax laws of the united_states petitioner has had a fair warning that penalties would be imposed if he continued to make frivolous arguments accordingly we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure to the extent not herein discussed we have considered the parties’ other arguments and found them to be irrelevant or meritless to reflect the foregoing an appropriate order and decision will be entered
